 



Exhibit 10.1

POLYONE CORPORATION

NOTICE OF AWARD

Common Stock, Par Value $0.01 per Share

     
To:
  William F. Patient
 
   
From:
  PolyOne Corporation
 
   
Date:
  March 29, 2005
 
   
Re:
  Award of Shares of Common Stock

      On March 28, 2005, PolyOne Corporation (“PolyOne”) approved an award of
10,000 shares of Common Stock, par value $0.01 per share (“Common Shares”) to be
granted to you on March 29, 2005. This award of Common Shares was granted to you
by the Compensation and Governance Committee of PolyOne’s Board of Directors,
under PolyOne’s 1999 Incentive Stock Plan. As of the date hereof, you will have
all of the rights of a shareholder with respect to the Common Shares awarded,
including the right to vote the Common Shares and receive any dividends that may
be paid thereon.

      Please keep this Notice of Award for your records. If you have any
questions about this grant, please call Wendy C. Shiba (Vice President, Chief
Legal Officer and Secretary) at (440) 930-1359.

       

Acknowledged this 29th day of March, 2005.

/s/ Kenneth M. Smith                                        
Kenneth M. Smith
Vice President, Chief Information and
Human Resources Officer

 